UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

JASMINE GRACE-LOUISE EDWARDS,

                              Plaintiff,
                                                             5:19-CV-1118
v.                                                           (GTS/ATB)

ANDREA DUNN,

                        Defendant.
_____________________________________________

APPEARANCES:                                                 OF COUNSEL:

JASMINE GRACE-LOUISE EDWARDS
  Plaintiff, Pro Se
335 Valley Drive
Syracuse, New York 13207

GLENN T. SUDDABY, Chief United States District Judge

                                    DECISION and ORDER

       Currently before the Court, in this pro se breach-of-contract action filed by Jasmine

Grace-Louise Edwards (“Plaintiff”) against Andrea Dunn, is Chief United States Magistrate

Judge Andrew T. Baxter’s Report-Recommendation recommending that Plaintiff’s Complaint be

sua sponte dismissed, without prejudice but without the opportunity to amend, for lack of

subject-matter jurisdiction. (Dkt. No. 4.) Plaintiff has not filed an Objection to the Report-

Recommendation, and the deadline by which to do so has expired. (See generally Docket Sheet.)

After carefully reviewing the relevant papers herein, including Magistrate Judge Baxter’s

thorough Report-Recommendation, the Court can find no clear-error in the Report-
Recommendation.1 Magistrate Judge Baxter employed the proper standards, accurately recited

the facts, and reasonably applied the law to those facts. As a result, the Report-Recommendation

is accepted and adopted in its entirety for the reasons set forth therein, and Plaintiff’s Complaint

is sua sponte dismissed without prejudice but without a prior opportunity to amend.

       ACCORDINGLY, it is

       ORDERED that Magistrate Judge Baxter’s Report-Recommendation (Dkt. No. 4) is

ACCEPTED and ADOPTED in its entirety; and it is further

       ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is sua sponte DISMISSED without

prejudice but without a prior opportunity to amend for lack of subject-matter jurisdiction.

Dated: November 15, 2019
       Syracuse, New York




       1
                 When no objection is made to a report-recommendation, the Court subjects that
report-recommendation to only a clear error review. Fed. R. Civ. P. 72(b), Advisory Committee
Notes: 1983 Addition. When performing such a “clear error” review, “the court need only satisfy
itself that there is no clear error on the face of the record in order to accept the recommendation.”
Id.; see also Batista v. Walker, 94-CV-2826, 1995 WL 453299, at *1 (S.D.N.Y. July 31, 1995)
(Sotomayor, J.) (“I am permitted to adopt those sections of [a magistrate judge’s] report to which
no specific objection is made, so long as those sections are not facially erroneous.”) (internal
quotation marks omitted).

                                                  2
